  Case 14-15670         Doc 44     Filed 05/03/19 Entered 05/03/19 09:32:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15670
         Marlon Damon Bolton, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/25/2014.

         2) The plan was confirmed on 08/28/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/05/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,445.00.

         10) Amount of unsecured claims discharged without payment: $34,605.82.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-15670        Doc 44       Filed 05/03/19 Entered 05/03/19 09:32:46                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $82,214.85
       Less amount refunded to debtor                          $1,459.85

NET RECEIPTS:                                                                                   $80,755.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $3,437.82
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,437.82

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Associate Area Counsel SB/SE     Priority            0.00           NA              NA            0.00        0.00
BlackPineLending                 Unsecured      1,800.00            NA              NA            0.00        0.00
CASH CITY LOANS                  Unsecured         300.00        233.26           37.36          27.99        0.00
CAVALRY INVESTMENTS              Unsecured            NA         352.51          352.51        264.00         0.00
CAVALRY INVESTMENTS              Unsecured            NA         240.49          240.49        180.11         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00      2,230.00        2,230.00      1,670.07         0.00
COMCAST CHICAGO SECONDS          Unsecured         408.00           NA              NA            0.00        0.00
D PATRICK MULLARKEY              Priority            0.00           NA              NA            0.00        0.00
GM FINANCIAL                     Secured       27,719.00     29,897.72        29,897.72     29,897.72    2,405.79
HEIGHTS AUTO WORKERS CU          Unsecured      2,000.00       1,789.10        1,789.10      1,339.87         0.00
HEIGHTS AUTO WORKERS CU          Unsecured      1,004.00         999.73          999.73        748.71         0.00
IL DEPT OF REVENUE               Priority             NA          81.00           81.00          81.00        0.00
IL DEPT OF REVENUE               Priority       2,781.00       1,515.10        1,515.10      1,515.10         0.00
IL DEPT OF REVENUE               Unsecured            NA         667.84          667.84        500.15         0.00
IL STATE DISBURSEMENT UNIT       Priority             NA            NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,390.71        1,390.71      1,041.52         0.00
INTERNAL REVENUE SERVICE         Unsecured           0.00           NA        38,303.40     28,685.78         0.00
INTERNAL REVENUE SERVICE         Priority       1,493.00       1,507.93        1,507.93      1,507.93         0.00
INTERNAL REVENUE SERVICE         Secured        3,069.00     41,030.10         2,727.00      2,727.00         0.00
INTERNAL REVENUE SERVICE         Secured        4,845.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Secured       10,543.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Secured       18,905.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         577.00        602.50          602.50        451.22         0.00
MCI                              Unsecured         379.00           NA              NA            0.00        0.00
MCI                              Unsecured         253.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured      6,000.00            NA              NA            0.00        0.00
Mea-Sullivan                     Unsecured         236.00           NA              NA            0.00        0.00
Mea-Sullivan                     Unsecured         338.00           NA              NA            0.00        0.00
MRSI                             Unsecured         412.00           NA              NA            0.00        0.00
MRSI                             Unsecured         329.00           NA              NA            0.00        0.00
MRSI                             Unsecured         200.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-15670       Doc 44     Filed 05/03/19 Entered 05/03/19 09:32:46                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim       Principal       Int.
Name                              Class   Scheduled        Asserted      Allowed        Paid          Paid
ST IL TOLLWAY AUTHORITY       Unsecured         500.00             NA           NA            0.00        0.00
US DEPT OF ED/GLELSI          Unsecured     11,705.00              NA           NA            0.00        0.00
VERIZON                       Unsecured            NA           364.82       364.82        273.22         0.00
Village of Bridgeview         Unsecured         250.00             NA           NA            0.00        0.00
Zachary Fardon                Priority            0.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                $0.00                 $0.00
      Mortgage Arrearage                                  $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                        $29,897.72           $29,897.72             $2,405.79
      All Other Secured                               $2,727.00            $2,727.00                 $0.00
TOTAL SECURED:                                       $32,624.72           $32,624.72             $2,405.79

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                 $0.00
       Domestic Support Ongoing                              $0.00              $0.00                 $0.00
       All Other Priority                                $3,104.03          $3,104.03                 $0.00
TOTAL PRIORITY:                                          $3,104.03          $3,104.03                 $0.00

GENERAL UNSECURED PAYMENTS:                          $46,978.46           $35,182.64                  $0.00


Disbursements:

       Expenses of Administration                            $7,437.82
       Disbursements to Creditors                           $73,317.18

TOTAL DISBURSEMENTS :                                                                       $80,755.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-15670         Doc 44      Filed 05/03/19 Entered 05/03/19 09:32:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
